                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CLEAR DEFENSE, L.L.C.                    )
                                         )
                    Plaintiff,           )
                                         )
             v.                          )      1:17-cv-01139
                                         )
CLEARDEFENSE PEST CONTROL OF             )
GREENSBORO, LLC, CLEARDEFENSE            )
PEST CONTROL OF CHARLOTTE, LLC,          )
and CLEARDEFENSE PEST CONTROL            )
OF RALEIGH, LLC,                         )
                                         )
                    Defendants.          )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Plaintiff Clear Defense, L.L.C. brings suit for statutory and

common law trademark infringement, common law unfair competition,

and unfair or deceptive trade practices in violation of N.C. Gen.

Stat. § 75-1.1 (“UDTPA”), against Defendants ClearDefense Pest

Control     of    Greensboro,     LLC,   ClearDefense   Pest   Control   of

Charlotte, LLC, and ClearDefense Pest Control of Raleigh, LLC.

(Doc. 13.)       Before the court is Defendants’ motion to dismiss the

amended complaint pursuant to Federal Rule of Civil Procedure

12(b)(6).    (Doc. 16.)    For the reasons set forth below, the motion

will be granted in part and denied in part.

I.   BACKGROUND

     The allegations of the amended complaint and the contents of

documents the court may properly consider at this stage of the
proceedings, 1 all of which are accepted as true and viewed in the


1 Plaintiff attaches one exhibit to its amended complaint and another to
its response brief.    Defendants attach twenty-four exhibits to their
opening brief. Although matters outside the pleadings may generally not
be considered on a Rule 12(b)(6) motion to dismiss without converting
it to a Rule 56 motion for summary judgment, see Fed. R. Civ. P. 12(d),
“the court can consider documents attached to the complaint, documents
incorporated by reference in the complaint, or matters of judicial notice
without converting a motion to dismiss into one for summary
judgment.” Plymouth Cty. Ret. Ass’n v. Primo Water Corp., 966 F. Supp.
2d 525, 536 (M.D.N.C. 2013) (citation and internal quotation marks
omitted); see also Fed. R. Evid. 201. The court may also “consider a
document submitted by the movant that was not attached to or expressly
incorporated in a complaint, so long as the document was integral to the
complaint and there is no dispute about the document’s authenticity.”
Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016).
Although Plaintiff disputes the legal weight of some of Defendants’
exhibits (see Doc. 18 at 10–11 (arguing that “[t]he Court should refrain
from taking judicial notice of [certain exhibits] for the purpose
proposed by Defendants” of “conclusively evidenc[ing]” the weakness of
Plaintiffs’ mark, since the exhibits comprise at most “prima facie”
evidence thereof, id. at 11 n.3)), Plaintiff does not dispute the
veracity of the contents of these exhibits or argue against their
consideration for other purposes. Because all of Defendants’ exhibits
other than Exhibit 9 and Exhibit 11 are public records (primarily, U.S.
Patent and Trademark Office (“USPTO”) records), the court judicially
notices them for the fact that such filings were made. See, e.g., Music
Makers Holdings, LLC v. Sarro, No. 09cv1836, 2010 WL 2807805, at *2 n.1
(D. Md. July 15, 2010). While it is unclear whether or not Exhibit 9
is a public record, given that it is described on CM/ECF as a “[s]pecimen
from [Plaintiff’s] trademark application” but consists only of images
with no evidence that such images are part of a USPTO filing, the court
has no need to consider this exhibit as its contents are entirely
duplicative of the contents of Exhibit 3. Compare (Doc. 17-9) with (Doc.
17-3 at 7–9). Exhibit 11, meanwhile, is a series of screenshots of a
Yelp webpage. (Doc. 17-11.) Because Plaintiff relies on this webpage
in its amended complaint as evidence of consumer confusion (Doc. 13
¶¶ 29, 41) and Plaintiff does not “dispute . . . the document’s
authenticity,” Goines, 822 F.3d at 166, the court will consider Exhibit
11 for purposes of resolving the motion to dismiss. Plaintiff’s exhibits
may similarly be considered because they are either attached to the
amended complaint (Doc. 13-1) or a public (USPTO) record (Doc. 18-1)
that the court notices for the same purpose as it notices Defendants’
USPTO exhibits. As to any document subject to judicial notice, the court
notices its contents but not the truth or falsity thereof if the matter
is disputed. See United States v. Townsend, 886 F.3d 441, 444 (4th Cir.
2018) (“We may take judicial notice of facts outside the record where
the fact may not be reasonably disputed and is relevant and critical to
the matter . . . .” (internal quotation marks omitted)).

                                   2
light most favorable to Plaintiff for purposes of the present

motion, show the following:

       Plaintiff is a Greensboro-based company that produces “clear

films    and   laminates   applied     to   glass”   for   the      purposes     of

“security,     insulation,   and   protection.”      (Doc.     13    ¶¶   2,    9.)

Plaintiff      alleges   that   its     customers    include        residential,

commercial, educational, sporting, and military entities.                      (Id.

¶ 16.)     It is also the assignee of the trademark “CLEARDEFENSE,”

U.S. Trademark Registration No. 1656820, 2 registered September 10,

1991, which it has been “using since at least the 2000s.”                      (Id.

¶¶ 10, 12; Doc. 17-2.)          Plaintiff presents this mark, styled

“ClearDefense,” on its product packaging and company vehicles.

(Doc. 13 ¶ 21.)

       Defendants are pest control companies located in Raleigh,

Charlotte, and Greensboro, and organized in 2013, 2014, and 2017,

respectively.      (Id. ¶¶ 25, 38.)          Defendant ClearDefense Pest

Control of Raleigh, LLC owns a trademark for a composite design

including the words “CLEARDEFENSE PEST CONTROL,” U.S. Trademark

Registration No. 4636639, which was registered on November 11,

2014.    (Id. ¶ 34; Doc. 17-1.)       Defendant ClearDefense Pest Control

of Charlotte, LLC has applied for a trademark for the phrase “Clear

Defense Pest Control,” U.S. Trademark Application No. 87446449,




2
    This registration lapsed beginning December 16, 2014.        (Doc. 17-2.)

                                       3
filed on May 11, 2017.     (Doc. 13 ¶ 36; Doc. 17-6.)          Defendants use

these or similar marks on advertising, webpages, and company

vehicles, with the marks variously styled as “CLEARDEFENSE PEST

CONTROL,”    “CLEARDEFENSE      Pest   Control,”      “Clear   Defense     Pest

Control,” “CLEARDEFENSE PEST,” and “Clear Defense.”                 (Doc. 13

¶¶ 28, 30; Doc. 13-1.)    According to Plaintiff, a “managing member

of Defendants” acknowledged the problem of the parties’ similar

marks and assured Plaintiff that Defendants “would change their

mark(s).”     (Doc. 13 ¶ 50.)     However, Defendants continue to use

the marks.    (Id.)

      Plaintiff brought this action on December 22, 2017.                 (Doc.

1.)   The amended complaint asserts causes of action under the

Lanham Act, 15 U.S.C. § 1125, the North Carolina common law of

trademark infringement and unfair competition, and the UDTPA, N.C.

Gen. Stat. § 71-1.1.      (Doc. 13 ¶¶ 63–92.)          Defendants filed the

instant motion to dismiss on March 22, 2018, contending that the

complaint fails to plausibly allege a likelihood of confusion (as

to Counts One through Four) and seeking dismissal of Counts Five

(seeking     an   accounting)    and       Six   (seeking   cancellation    of

registration) for failure to state free-standing claims.                 (Docs.

16, 17.)     The motion is fully briefed (Docs. 17, 18, 19) and is

ready for decision.

II.   ANALYSIS

      Federal Rule of Civil Procedure 8(a)(2) provides that a

                                       4
complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”                Fed. R. Civ. P.

8(a)(2).    Under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’”                    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).              A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Id.     A Rule 12(b)(6) motion to dismiss

“challenges the legal sufficiency of a complaint considered with

the   assumption   that   the    facts       alleged   are   true.”   Francis   v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009) (citations omitted).

      A.   Applicable Legal Standard for Trademark Infringement,
           Unfair Competition, and UDTPA Claims

      To prove trademark infringement under Section 43(a) of the

Lanham Act, a plaintiff must show the following:

      (1) that it possesses a mark; (2) that the defendant
      used the mark; (3) that the defendant’s use of the mark
      occurred “in commerce”; (4) that the defendant used the
      mark “in connection with the sale, offering for sale,
      distribution, or advertising” of goods or services; and
      (5) that the defendant used the mark in a manner likely
      to confuse consumers.

People for the Ethical Treatment of Animals v. Doughney, 263 F.3d

359, 364 (4th Cir. 2001) (first quoting 15 U.S.C. §§ 1114, 1125(a);

then citing Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va.,


                                         5
Inc., 43 F.3d 922, 930 (4th Cir. 1995)).                 In their briefing in

support of their motion to dismiss, Defendants contest only the

fifth factor: likelihood of consumer confusion.                 (Doc. 17 at 21–

22.)

       Courts    have   applied    essentially     the   same    likelihood      of

confusion standard to claims of common law trademark infringement

or   unfair     competition   (as    regarding     trademarks)     under    North

Carolina law.         See Ga. Pac. Consumer Prods., LP v. Von Drehle

Corp., 618 F.3d 441, 449 (4th Cir. 2010) (“[T]he parties do not

dispute that, under the facts of this case . . . the tests for

trademark infringement and unfair competition under the Lanham Act

are essentially the same as that for common law unfair competition

under North Carolina common law; all focus on the likelihood of

confusion as to the source of the goods involved.”); Polo Fashions,

Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir. 1987) (“The

North Carolina common law of unfair competition in the context of

trademarks      and   tradenames    is   similar   to    the    federal    law   of

trademark infringement.”); Charcoal Steak House of Charlotte, Inc.

v. Staley, 139 S.E.2d 185, 203 (N.C. 1964) (“Unfair competition is

the child of confusion.” (internal quotation marks omitted));

Blackwell’s Durham Tobacco Co. v. Am. Tobacco Co., 59 S.E. 123,

126 (N.C. 1907) (“[A]n injunction lies to restrain the simulation

and use by one corporation of the name of a prior corporation which

tends to create confusion, and to enable the latter corporation to

                                         6
obtain, by reason of the similarity of names, the business of the

prior one.” (quoting Chas. S. Higgins Co. v. Higgins Soap Co., 39

N.E. 490, 491 (N.Y. 1895))).

     Similarly, courts have applied the likelihood of consumer

confusion standard to UDTPA claims in the trademark context.            See

Djarum v. Dhanraj Imps., Inc., 876 F. Supp. 2d 664, 668 (W.D.N.C.

2012) (“Courts have determined that ‘[the UDTPA] prohibits the

same type of activity that the Lanham Act prohibits’ because

trademark infringement and false designation undercut the mark

holder’s goodwill and the consumers’ ability to distinguish among

products.”   (first   quoting   Universal   Furniture   Int’l,   Inc.    v.

Collezione Eur. USA, Inc., No. 1:04CV977, 2007 WL 2712926, at *15

(M.D.N.C. Sept. 14, 2007); then citing Microsoft Corp. v. Computer

Serv. & Repair, Inc., 312 F. Supp. 2d 779, 785 (E.D.N.C. 2004))).

     Accordingly, the court will limit its analysis below to the

question of whether Plaintiff has plausibly alleged a likelihood

of consumer confusion. 3


3
  While Plaintiff does not appear to directly dispute that its state law
claims are governed by “likelihood of consumer confusion” analysis, or
to directly urge that another test should apply, Plaintiff does cite in
passing to SCI N.C. Funeral Services, LLC v. McEwen Ellington Funeral
Services, Inc., No. 13 CVS 558, 2013 WL 785036 (N.C. Super. Ct. Mar. 1,
2013), a state court decision “applying a fraudulent intent standard to
a North Carolina common law unfair competition claim rather than the
likelihood of confusion test.” (Doc. 18 at 24.) To the extent that
Plaintiff’s limited reference could be construed as an argument that the
court should apply a fraudulent intent standard to one or more of
Plaintiff’s state law claims, such an argument derives little support
from McEwen. In McEwen, which was a “case concern[ing] the use of a
surname,” the state court specifically noted the existence of “a separate

                                   7
      B.    Likelihood of Consumer Confusion

      The court’s inquiry into the likelihood of consumer confusion

is a factual one.     See, e.g., Anheuser-Busch, Inc. v. L & L Wings,

Inc., 962 F.2d 316, 318 (4th Cir. 1992) (“[T]he likelihood of

consumer confusion is an ‘inherently factual’ issue that depends

on the unique facts and circumstances of each case.” (quoting Levi

Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1356 n.5 (9th

Cir. 1985))); Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144,

153 (4th Cir. 2012); 4 J. Thomas McCarthy, McCarthy on Trademarks

and Unfair Competition § 23:67 (5th ed. 2018) (“At the trial level,

likelihood of confusion is an issue of fact.”).           As a result, in

the mine run of cases, a complaint will not be dismissed pursuant

to Rule 12(b)(6) on the basis of an insufficient likelihood of

confusion.    See Gov’t Emps. Ins. Co. v. Google, Inc., 330 F. Supp.

2d   700,   704   (E.D.   Va.   2004)   (“Whether   defendants’   uses   are

legitimate fair uses of the trademarks in competition, and whether

they create a likelihood of confusion, are fact-specific issues



[fraudulent intent] standard for surname cases,” given that surnames
normally “cannot be trademarked,” as opposed to the “confusion standard”
applied in prior North Carolina cases “concern[ing] the protection of
trademarks.” 2013 WL 785036, at *7 (emphasis omitted). At any rate,
even if some other standard could arguably apply to one or more of
Plaintiff’s state law claims, see generally id. at *8 (“Within the last
one-hundred-and-fifteen years there has been very little case law
discussing the status of North Carolina’s common law as it applies to
trademarks . . . .”), the court notes again that Defendants’ sole
argument on this motion to dismiss is that Plaintiff has not plausibly
alleged a likelihood of consumer confusion.     Because the court finds
that Plaintiff has met its pleading obligation, Defendants’ motion to
dismiss would be denied on that basis regardless.

                                        8
not    properly     resolved      through   a   motion     to   dismiss.”).

Nevertheless,      since   trademark    infringement   plaintiffs   are    not

exempted from standard plausibility pleading requirements, “there

may be ‘unusual’ cases in which it is clear from the complaint

that the parties’ goods or services are totally unrelated as a

matter of law” — and that the likelihood of confusion is otherwise

insufficiently pleaded — and in which the complaint may be properly

dismissed on a Rule 12(b)(6) motion. Va. Polytechnic Inst. & State

Univ. v. Hokie Real Estate, Inc., No. 7:10CV466, 2011 WL 926862,

at    *8   (W.D.    Va.    Mar.   15,   2011)   (quoting    MCW,    Inc.    v.

Badbusinessbureau.com, L.L.C., No. 3:02-CV-2727-G, 2004 WL 833595,

at *15 (N.D. Tex. April 19, 2004)); accord Murray v. Cable Nat’l

Broad. Co., 86 F.3d 858, 860 (9th Cir. 1996) (“If the court

determines as a matter of law from the pleadings that the goods

are unrelated and confusion is unlikely, the complaint should be

dismissed.”).

      The Fourth Circuit has set out nine factors for courts to

consider in the likelihood of consumer confusion inquiry:

      (1) the strength or distinctiveness of the plaintiff’s
      mark as actually used in the marketplace; (2) the
      similarity of the two marks to consumers; (3) the
      similarity of the goods or services that the marks
      identify; (4) the similarity of the facilities used by
      the markholders; (5) the similarity of advertising used
      by the markholders; (6) the defendant's intent; (7)
      actual confusion; (8) the quality of the defendant’s
      product; and (9) the sophistication of the consuming
      public.


                                        9
George & Co. LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 393

(4th   Cir.    2009).    These    factors     are   “only   a   guide”   in   the

likelihood of confusion analysis — they are “not all . . . of equal

importance, nor are they always relevant in any given case.”

Anheuser-Busch, 962 F.2d at 320.            In conducting the likelihood of

confusion analysis, courts are always to keep in mind the ultimate

question: whether “the defendant’s actual practice is likely to

produce confusion in the minds of consumers about the origin of

the goods or services in question.”           KP Permanent Make-Up, Inc. v.

Lasting Impression I, Inc., 543 U.S. 111, 117 (2004).

              1.    Strength or Distinctiveness of Plaintiff’s Mark

       With these principles in mind, the court turns to the “first

and    paramount     factor”:    the   strength     or   distinctiveness      of

Plaintiff’s mark.       Pizzeria Uno Corp. v. Temple, 747 F.2d 1522,

1527 (4th Cir. 1984); see also George, 575 F.3d at 393 (“Generally,

the stronger the mark, the greater the likelihood that consumers

will be confused by competing uses of the mark.”).                   A mark’s

“[s]trength consists of both conceptual strength and commercial

strength.”      George, 575 F.3d at 393.

       Conceptual    strength,    which     concerns     “the   linguistic    or

graphical ‘peculiarity’ of the mark,” CareFirst of Md., Inc. v.

First Care, P.C., 434 F.3d 263, 269 (4th Cir. 2006) (quoting Perini

Corp. v. Perini Constr., 915 F.2d 121, 124 (4th Cir. 1990)), is

evaluated partially on the basis of the following (ascending)

                                       10
classes of distinctiveness: “(1) generic; (2) descriptive; (3)

suggestive; or (4) arbitrary or fanciful.”               George, 575 F.3d at

394.     The more a mark merely describes a product, the less

conceptual    strength    it   has;    the    more   a   mark    “requires     some

operation of the imagination” to link it with a product, the more

conceptual strength it has.             Pizzeria Uno, 747 F.2d at 1528

(quoting Union Carbide Corp. v. Ever-Ready Inc., 531 F.2d 366, 379

(7th Cir. 1976)). Also relevant to the conceptual strength inquiry

is “the frequency of prior use of the word in other marks,

particularly in the same field of merchandise or service.”                   Id. at

1530–31.

       Here, the court finds that “ClearDefense” falls within the

“suggestive” class of marks.          Since Plaintiff’s products protect

glass, the term “ClearDefense” hints at the products’ usage in a

manner that is not totally arbitrary, yet does not provide enough

information for a consumer to deduce the nature of the products

from   the   mark   alone. 4   As     far    as   frequency     of   prior   usage,

Defendants have attached exhibits to their briefing showing two

third-party trademark registrations and one third-party trademark




4
   In comparison to examples discussed by the Fourth Circuit,
“ClearDefense” is most analogous to suggestive marks like “Coppertone®”
and “Orange Crush®,” rather than either (1) arbitrary marks like “Camel®
cigarettes” and “Apple® computers,” or (2) descriptive marks like “After
Tan post-tanning lotion” and “5 Minute glue.” George, 575 F.3d at 394
(citations omitted).


                                       11
application for the mark “CLEAR DEFENSE.” 5     (Docs. 17-4, 17-5, 17-

23.)    Although these exhibits may show that the mark “CLEAR

DEFENSE” is not unheard-of outside of Plaintiff’s usage, they

provide little information about the frequency or extent of the

mark’s actual usage in commerce.        This is especially true where

one of the third-party registrations was canceled a half-decade

ago (Doc. 18-1), where Defendants’ own exhibit shows that the

third-party   application   was   denied   registration   “because    the

specimen does not show the applied-for mark in use in commerce”

(Doc. 17-23), and where it is unclear whether any of these third-

party marks have been or are being used “in the same field of

merchandise or service,” 6 Pizzeria Uno, 747 F.2d at 1531.           As a



5
 Defendants also suggest that the substantial number of other trademarks
including either the word “Clear” or the word “Defense” militates against
a finding of conceptual strength for “ClearDefense.” (Doc. 17 at 25–
26; Doc. 17-8.) At this early stage of the litigation, the court finds
the evidentiary weight of marks including only a portion of Plaintiff’s
mark to be too uncertain to support a finding of insufficient likelihood
of confusion as a matter of law. Compare Facebook, Inc. v. Teachbook.com
LLC, 819 F. Supp. 2d 764, 771–73 (N.D. Ill. 2011) (declining, on a motion
to dismiss, to consider USPTO records of other marks including only a
portion of the plaintiff’s mark, because “the evidentiary value” of such
marks was “subject to ‘reasonable dispute’” (quoting Fed. R. Evid.
201(b))), with CareFirst, 434 F.3d at 270 (citing, at the summary
judgment stage, third-party usage of marks including only a portion of
the plaintiff’s mark, along with third-party usage of marks including
the entirety of the plaintiff’s mark, as evidence of a lack of conceptual
strength).
6
  The closest registered third-party usage of “CLEAR DEFENSE” to
Plaintiff’s usage appears to be for a “mold resistant coating for use
on residential, commercial and industrial exterior and interior
surfaces.” (Doc. 17-5.) Defendants do not currently argue that this
usage is “in the same field of merchandise or service” as Plaintiff’s
usage, and the court declines on such an undeveloped record to hold forth

                                   12
result, the court cannot say at this stage that Plaintiff’s mark

lacks conceptual strength.

     Commercial     strength,   meanwhile,   concerns     whether   “a

substantial number of present or prospective customers understand

the designation when used in connection with a business to refer

to a particular person or business enterprise.”         CareFirst, 434

F.3d at 269 (quoting Perini, 915 F.2d at 125). Commercial strength

is normally evaluated on the basis of its own list of factors:

“(1) advertising expenditures; (2) consumer studies linking the

mark to a source; (3) sales success; (4) unsolicited media coverage

of the product; (5) attempts to plagiarize the mark; and (6) the

length and exclusivity of the mark’s use.”   Grayson O Co. v. Agadir

Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (quoting Perini, 915

F.2d at 125).     However, Defendants do not presently provide any

arguments relating to the commercial strength of Plaintiff’s mark

other than the same third-party usage arguments addressed in the

conceptual strength analysis above.    (Doc. 17 at 26.)      Plaintiff

has averred facts pertaining to the mark’s commercial strength.

(Doc. 13 ¶ 20.) The court therefore finds that commercial strength

has been plausibly alleged.     In sum, the first factor currently

favors Plaintiff.




on the place of Plaintiff’s glass-laminate products within a broader
market or field.

                                 13
           2.      Similarity of the Two Marks to Consumers

     Defendants’     sole    argument    on    this    factor   is   that   their

inclusion of the words “PEST CONTROL” as a modifier to any of their

variations of “CLEARDEFENSE” is sufficient to “eliminat[e] any

risk of confusion” regarding the two marks.              (Doc. 17 at 26–27.)

Plaintiff responds that the “CLEARDEFENSE” portion of Defendants’

mark is the “dominant or critical term,” Pizzeria Uno, 747 F.2d at

1530, and that therefore the two marks have a “high degree of

similarity” overall.        (Doc. 18 at 12–13.)

     In considering the similarity of two marks, rather than

“indulge in a prolonged and minute comparison of the conflicting

marks in the peace and quiet of judicial chambers,” courts are to

“look to how the two parties actually use their marks in the

marketplace to determine whether the defendant’s use is likely to

cause confusion.”     CareFirst, 434 F.3d at 267 (internal quotation

marks omitted).     It is true that “[i]f one of two similar marks is

commonly paired with other material, that pairing will serve to

lessen any confusion that might otherwise be caused by the textual

similarity between the two marks.”            Id. at 271.   Nevertheless, the

Fourth   Circuit    “has     reasoned    that    the    marks   need   only   be

sufficiently similar in appearance, with greater weight given to

the dominant or salient portions of the marks.”                 Lone Star, 43

F.3d at 936; see also Pizzeria Uno, 747 F.2d at 1529–30 (noting

that disclaimed portions of a composite mark are less important to

                                        14
the   similarity      analysis    than    any    “word[s]    not   disclaimed,”

especially      “when    the   disclaimed       word[s    are]   set    forth      in

considerably smaller letters than the dominant word[s]”).

      Here,   the     “CLEARDEFENSE”     portion     of   Defendants’       mark   is

identical to Plaintiff’s mark.           Although Defendants are correct to

point out that the phrase “Pest Control,” used as a modifier,

“lessen[s]”     the     overall   similarity       between   the     two     marks, 7

CareFirst, 43 F.3d at 271, Defendants’ own exhibit reveals that

they have disclaimed the words “Pest Control” in their mark (Doc.

17-1 at 1).     Further, the term “CLEARDEFENSE” (or a variant of it)

is often — if not predominantly — represented in bigger text and/or

in distinctive coloring as compared to “Pest Control” or other

surrounding text in Defendants’ usage.             (Doc. 13-1.)    As a result,

the “CLEARDEFENSE” portion of the mark can be considered the

“dominant or salient” portion and accorded “greater weight” in the

similarity analysis. Lone Star, 43 F.3d at 936 (“[The defendant’s]

coupons   and    advertisements     also      show   ‘Lone   Star’     in    larger

lettering than the word ‘Grill,’ further reinforcing the dominance

of the mark ‘Lone Star.’”); Pizzeria Uno, 747 F.2d at 1529–30.

      To support their argument that the modifier “Pest Control”

sufficiently distinguishes their mark from Plaintiff’s, Defendants


7
  While it is enough that a mark is “commonly paired” with other material
for the likelihood of confusion to be reduced, CareFirst, 43 F.3d at 271
(emphasis added), the court notes that Defendants sometimes use the mark
“Clear Defense” without the “Pest Control” modifier. (Doc. 13-1 at 9.)


                                         15
cite CareFirst of Md., Inc. v. First Care, P.C., 434 F.3d 263 (4th

Cir. 2006), where the Fourth Circuit found insufficient similarity

between two marks because the similar portion of the two marks was

accompanied in one party’s usage by other, dissimilar material.

See id. at 271–72.        However, there are numerous distinctions

between CareFirst and the instant case.              First, unlike in the

instant case, the similar portions of the marks in CareFirst were

not   identical:   the   plaintiff’s    mark   was   “CareFirst”     and   the

defendant’s mark was “First Care.”       Id.    Second, and perhaps more

importantly, the additional material the plaintiff paired with its

“CareFirst”   mark   —   “BlueCross    BlueShield”     —   had    significant

independent strength.     Id. at 271 & n.5.     In the instant case, the

additional material Defendants pair with their “CLEARDEFENSE” mark

— “Pest Control” — has little if any independent strength, since

it merely describes the services Defendants offer.               See Pizzeria

Uno, 747 F.2d at 1528 (“[A] mark which is merely descriptive is

considered to be weak.” (quoting Del Labs., Inc. v. Alleghany

Pharmacal Corp., 516 F. Supp. 777, 780 (S.D.N.Y. 1981))).              Third,

and finally, “CareFirst was decided on a full factual record on

summary judgment,” Rebel Debutante LLC v. Forsythe Cosmetic Grp.,

Ltd., 799 F. Supp. 2d 558, 572 (M.D.N.C. 2011), whereas in the

instant case discovery has not even begun.

      As the dominant portion of Defendants’ mark is identical to

Plaintiff’s mark, this factor currently favors Plaintiff.

                                   16
            3.     Similarity of Goods or Services

        Defendants place great stock in this factor, arguing that

their pest control services are so “unrelated as a matter of law”

to Plaintiff’s glass-laminate goods that the complaint should be

dismissed on this basis alone.                  (Doc. 17 at 27–29.)       Plaintiff

responds first that a Rule 12(b)(6) motion is not the proper

context for a comparison of the parties’ goods and services, second

that the amended complaint plausibly alleges similarity of the

parties’ goods and services, and third that even a finding of

dissimilarity      would    not    be     sufficient    on   its   own   to   warrant

dismissal at this stage.           (Doc. 18 at 16–19.)

      The analysis on this factor proceeds not merely as to whether

the parties’ goods or services have “inherent common qualit[ies]”

or   “necessarily        [have]   any     physical     relationship,”     but   more

broadly as to whether “buyers are likely to believe that such

goods, similarly marked, come from the same source, or are somehow

connected with or sponsored by a common company.” McCarthy, supra,

§ 24:24; accord Shen Mfg. Co., Inc. v. Ritz Hotel, Ltd., 393 F.3d

1238,    1244    (Fed.    Cir.    2004)    (“[G]oods    that   are   neither    used

together nor related to one another in kind may still be related

in the mind of the consuming public as to the origin of the goods.

It is this sense of relatedness that matters in the likelihood of

confusion analysis.” (internal quotation marks omitted)).                         It

follows that “the goods [or services] in question need not be

                                           17
identical or in direct competition with each other,” George, 575

F.3d at 397.       Instead,

      [i]t is sufficient that the respective goods of the
      parties are related in some manner, and/or that the
      conditions and activities surrounding the marketing of
      the goods are such that they would or could be
      encountered by the same persons under circumstances that
      could, because of the similarity of the marks, give rise
      to the mistaken belief that they originate from the same
      source.

Kohler Co. v. Baldwin Hardware Corp., 82 U.S.P.Q.2d 1100, 1109

(T.T.A.B. 2007).       As a result, it is also “relevant to consider

the degree of overlap of consumers exposed to the respective

services,” In re Shell Oil Co., 992 F.2d 1204, 1207 (Fed. Cir.

1993), as well as the degree of similarity of the “marks [that]

are   involved,”     since    —   as    these   increase   —   “the   degree    of

similarity between the parties’ goods that is required to support

a   finding   of    likelihood    of    confusion   declines.”        Kohler,   82

U.S.P.Q.2d at 1110.          Nevertheless, some courts have opined that

“[i]f the goods are totally unrelated, there can be no infringement

because confusion is unlikely.”            See, e.g., AMF Inc. v. Sleekcraft

Boats, 599 F.2d 341, 348 (9th Cir. 1979), abrogated on other

grounds by Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792,

810 n.19 (9th Cir. 2003).

      Here, Defendants’ pest control services bear little inherent

similarity    to    Plaintiff’s        glass-laminate   products.       Although

Plaintiff argues that “both [Plaintiff’s] products and Defendants’


                                          18
services involve the application of products to and connecting to

windows” (Doc. 18 at 19), this is a relatively weak comparison due

to its high degree of generality.          Nevertheless, the parties’

geographical   closeness   and   their   partially   coterminous   target

markets lead the court to find that Plaintiff has plausibly alleged

an “overlap of consumers exposed to the [parties’] respective

[goods and] services,” Shell Oil, 992 F.2d at 1207.            (Doc. 15

¶¶ 45, 53.)    Further, the importance of the similarity-of-goods

factor has an inverse relationship to the similarity-of-marks

factor, Kohler, 82 U.S.P.Q.2d at 1110, and the court has found

that the dominant portion of Defendants’ mark is very similar to

Plaintiff’s.    As a result, although the court finds that this

factor currently favors Defendants due to the relative lack of

inherent similarity between the parties’ goods and services, this

is not one of those “extreme trademark infringement cases” where

it may be conclusively recognized on the pleadings alone that the

parties’ goods and services “are unrelated as a matter of law.” 8


8
  Defendants cite three cases to exemplify how “courts have ordered
dismissal under Rule 12(b)(6)” when “significant differences exist
between the parties’ goods and services”: (1) Nemet Chevrolet, Ltd. v.
Consumeraffairs.com, Inc., 564 F. Supp. 2d 544 (E.D. Va. 2008), (2) MCW,
Inc. v. Badbusinessbureau.com, L.L.C., No. 3:02-CV-2727-G, 2004 WL
833595 (N.D. Tex. April 19, 2004), and (3) Toho Co., Ltd. v. Sears,
Roebuck & Co., 645 F.2d 788 (9th Cir. 1981). (Doc. 17 at 27.) Each of
these cases is distinguishable from the present one. In Nemet Chevrolet,
the plaintiffs failed to even “alleg[e the] infringement of a trademark,”
much less facts relating to the similarity of the parties’ goods or
services. 564 F. Supp. 2d at 554. In the instant case, Plaintiff has
clearly alleged trademark infringement, as well as a variety of facts
pertaining to such a claim. In MCW, the dissimilarity of the parties’

                                   19
Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009)

(internal quotation marks omitted); see Hokie Real Estate, 2011 WL

926862, at *8 (noting that, “[w]hile the defendant’s arguments

regarding the dissimilarities between the parties’ services may

find success on a motion for summary judgment or at trial, the

court ultimately agrees with [the plaintiff] that a Rule 12(b)(6)

motion is not the appropriate vehicle” for final resolution — based

solely on dissimilarity of services — of the plaintiff’s claims

(footnote omitted)).

           4.   Similarity of Facilities

     Defendants argue that Plaintiff fails to plead any facts

supporting the similarity of the parties’ facilities (Doc. 17 at

29), and Plaintiff has not contested this argument.       As a result,

for purposes of this motion, the court will treat this factor as

conceded to Defendants.

           5.   Similarity of Advertising

     Defendants argue that their advertising is dissimilar to

Plaintiff’s because it clearly refers to “Pest Control.”       (Doc. 17


goods or services was only one observation that played into the court’s
overall calculus that the plaintiff failed to state a claim under the
Lanham Act, with the court’s “[m]ost important[]” observation being that
no “reasonable viewer of the defendants’ website would believe that the
disparaging comments regarding [the plaintiff’s] business are endorsed
by [the plaintiff].” 2004 WL 833595, at *16 (emphasis added). In Toho,
similarly, the Ninth Circuit affirmed a Rule 12(b)(6) dismissal in part
because “[t]he [parties’] goods [we]re unrelated as a matter of law,”
but also because of a variety of other factors such as the dissimilarity
of the parties’ marketing and the differing appearances of the relevant
marks and product labeling. 645 F.2d at 790.

                                  20
at 30.)   Plaintiff argues that the parties’ methods of advertising

are similar — both parties “advertise on the internet and put their

marks on their respective company vans.”         (Doc. 18 at 13–14.)

     The Fourth Circuit has articulated at least four sub-factors

applicable to the similarity of advertising analysis: “[1] the

media used, [2] the geographic areas in which advertising occurs,

[3] the appearance of the advertisements, and [4] the content of

the advertisements.”     CareFirst, 434 F.3d at 273.

     As to the types of media used, the court is unconvinced that

the mere fact that both parties advertise their services on their

respective websites plays significantly into the likelihood of

confusion analysis.     In the digital age, companies commonly have

an online presence of some kind, and it is highly questionable

whether the simple maintenance of a company webpage — which is the

only type of online activity by Defendants that Plaintiff cites

(see Doc. 13-1) — constitutes “advertising” in a meaningful sense.

See Swatch, S.A. v. Beehive Wholesale, L.L.C., 888 F. Supp. 2d

738, 753–54 (E.D. Va. 2012) (“The sole overlap in the Parties’

advertising is their use of the internet, in particular their

internet stores.     But that is no overlap at all. . . . The parties

simply    maintain    stores    on   their    corporate   websites   where

individuals   can    purchase   their     products.   When   taken   alone,

however, internet stores are no more of an advertisement than a

brick and mortar store front.”), aff’d, 739 F.3d 150 (4th Cir.

                                     21
2014); see also Rebel Debutante, 799 F. Supp. 2d at 574 (“That

both [parties] employ the Internet to market their products, as do

probably the majority of sellers today, does not resolve whether

the products are targeted to the same market.”).

        The fact that both parties advertise their goods or services

on white company vans is, however, at least some evidence of

similarity          in     advertising   “media.”       By    definition,     the

plausibility standard does not require a plaintiff to ensure that

every sub-factor of every factor in the nine-factor Lanham Act

test is convincingly shown at the pleading stage.               See Hokie Real

Estate, 2011 WL 926862, at *8.                Together, the use of similar

vehicles, the fact that the parties allegedly operate their vans

in at least a partially overlapping geographic area (Doc. 13 ¶ 53),

and the fact that the mark “CLEARDEFENSE” (or a close variant) is

the most prominent advertising feature on both parties’ vans (id.

¶¶ 21, 28), lead the court to find that Plaintiff has plausibly

alleged similarity of advertising.                 At this early stage, this

factor favors Plaintiff slightly.

               6.        Defendants’ Intent

        Plaintiff argues that, taken together, the alleged facts that

(1) Defendants knew of Plaintiff’s mark before adopting their own,

(2) Defendants communicated to Plaintiff their understanding that

there    was    an       “issue”   relating   to   “similar   marks,”   and   (3)

Defendants nevertheless adopted a similar mark, shows intent to

                                         22
confuse consumers. 9      (See Doc. 18 at 16; see also Doc. 13 ¶ 50.)

Defendants argue that a pest control services company would not

stand to gain any conceivable benefit by an association with a

window-laminate products company, and that any allegation of bad

intent is therefore implausible.           (See Doc. 17 at 30–31.)

     If a plaintiff shows “intent to confuse the buying public” on

the part of a defendant, “this is strong evidence establishing

likelihood    of   confusion,     since    one    intending    to    profit    from

another’s    reputation       generally    attempts    to     make   his     signs,

advertisements, etc., to resemble the other’s so as deliberately

to induce confusion.”         Pizzeria Uno, 747 F.2d at 1535.               Lack of

such intent to confuse on the part of a defendant, however, “is no

defense if a court finds actual or likelihood of confusion” based

on other factors.       Id.

     Here,    it   is    certainly   relevant     to   the    intent-to-confuse

inquiry     whether     Defendants   knew    of    Plaintiff’s       mark    before

adopting their own mark, and whether they recognized the similarity

of the two marks.         Both of these have been alleged. 10           (Doc. 13


9 Plaintiff also argues that Defendants’ expansion to the Greensboro
area, where Plaintiff is based, is evidence of intent to infringe. (Doc.
18 at 16.) To draw such an inference on the facts alleged at this early
stage seeks too much.     Defendants apparently started in the Raleigh-
Durham area in 2013 (Doc. 17 at 31) and have steadily expanded to numerous
other cities across North Carolina, South Carolina, Tennessee, Virginia,
Missouri, and Ohio in the years since, see CLEARDEFENSE PEST CONTROL,
https://www.cleardefensepest.com/ (last visited Oct. 22, 2018).
10 Defendants make note of the fact that Plaintiff’s allegation of
Defendants’ prior knowledge of Plaintiff’s mark is made only “[u]pon

                                      23
¶ 50.)   However, these considerations are not by themselves strong

evidence of intent to confuse, since Defendants may have genuinely

believed that differences in the parties’ goods or services, or

differences in the mark’s use (i.e., the addition of the words

“Pest Control”) were sufficient to head off any consumer confusion

that might otherwise stem from the similarity of the marks.              At

this early stage, then, Defendants’ intent does not appear to be

the “major factor” it can “sometimes” be in trademark infringement

cases, Pizzeria Uno, 747 F.2d at 1535, but weakly favors Plaintiff.

           7.      Actual Confusion

     Plaintiff alleges a variety of incidents showing confusion,

including most notably: (1) materials intended for Defendants but

delivered to Plaintiff, (2) actual or potential customers of

Plaintiff communicating a belief to Plaintiff that there was some

connection      between   Plaintiff   and   Defendants,   (3)   actual   or

potential customers of Defendants contacting Plaintiff for pest

control services or otherwise communicating a belief to Plaintiff




information and belief.” (Doc. 17 at 30; Doc. 13 ¶ 50.) But whereas
making an allegation “‘upon information and belief’ is . . . an
inadequate substitute for providing detail[ed]” allegations in general,
“information and belief” allegations may be “proper . . . where a
plaintiff does not have personal knowledge of the facts being asserted,
and is disclosing that state of knowledge” pursuant to the federal rules,
here Federal Rule of Civil Procedure 11(b)(3). In re Lilley, No. 10-
81078C-13D, 2011 WL 1428089, at *3 (Bankr. M.D.N.C. April 13, 2011).
This latter type of “information and belief” allegation is clearly
permissible when the relevant “facts are peculiarly within the possession
and control of the defendant.” Arista Records, LLC v. Doe 3, 604 F.3d
110, 120 (2d Cir. 2010).

                                      24
that there was some connection between Plaintiff and Defendants,

(4) reviews for Defendants’ services on a Yelp page for a former

licensee of Plaintiff’s mark, and (5) a job applicant for Plaintiff

mistakenly appearing at the wrong location.                  (Doc. 13 ¶ 41.)

Defendants argue that many or all of these incidents are not the

sort    of   confusion    that   trademark    law   is    intended    to   protect

against, and therefore should not be considered.                  (Doc. 17 at 10–

11, 22–23.)

       “[E]vidence of actual confusion is often paramount in the

likelihood     of   confusion    analysis.”     George,      575    F.3d   at   393

(internal quotation marks omitted); accord Lone Star, 43 F.3d at

937 (“[E]vidence [of actual confusion] is entitled to substantial

weight as it provides the most compelling evidence of likelihood

of     confusion.”). 11     Nevertheless,      the       Fourth    Circuit      “has

emphasized that a trademark owner need not demonstrate actual

confusion” in order to succeed on a trademark infringement claim.

Lone Star, 43 F.3d at 933.        The type of confusion relevant to this

factor — as to the likelihood of confusion analysis as a whole —

is confusion “among consumers regarding the source or sponsorship

of the goods or services.”         Radiance Found., Inc. v. N.A.A.C.P.,

786 F.3d 316, 324 (4th Cir. 2015) (emphasis added) (also noting

that “it is important to remember that trademark infringement


11 However, “[e]vidence of only a small number of instances of actual
confusion may be dismissed as de minimis.” George, 575 F.3d at 398.

                                      25
protects        only    against      mistaken      purchasing      decisions    and    not

against confusion generally” (internal quotation marks omitted)).

While this inquiry is often phrased as focused on confusion as to

“the origin of the goods or services in question,” KP Permanent

Make-Up, 543 U.S. at 117, courts have consistently held that “[t]he

confusion that is remedied by trademark and unfair competition law

is confusion not only as to source, but also as to affiliation,

connection or sponsorship,” Rosetta Stone, 676 F.3d at 157 (quoting

McCarthy, supra, § 23:8).               These latter types of confusion are

especially relevant where the goods and services in question are

not in competition with each other.                  McCarthy, supra, § 24:3 (“The

nature     of    the     buyer’s     confusion      in   seeing     similar    marks    on

noncompetitive,           but   related       goods,     is    a    confusion    as     to

sponsorship, affiliation or connection.”).

         While the court agrees with Defendants that some of the

confusion alleged in the amended complaint — for instance, mistaken

deliveries and disoriented job seekers — is irrelevant to the

trademark infringement analysis, the court finds that Plaintiff

has otherwise plausibly alleged confusion “among consumers” of

both parties’ goods or services regarding a possible affiliation,

connection, or sponsorship between the parties.                      (See, e.g., Doc.

13   ¶    41(b),       (c),   (g),    (h).)        Whether    or   not   Plaintiff     may

ultimately succeed at proving such actual confusion, and whether

such actual confusion combined with other evidence will suffice to

                                              26
carry the day for Plaintiff at summary judgment or trial, remains

to be seen.      At present, however, this factor favors Plaintiff.

            8.     Quality of Defendants’ Product

     “This factor is typically important in cases involving cheap

copies    and    ‘knockoffs’   of   a   competitor’s      trademark-protected

goods.”    Rebel Debutante, 799 F. Supp. 2d at 578 (quoting Sara Lee

Corp. v. Kayser-Roth Corp., 81 F.3d 455, 467 (4th Cir. 1996)).

The instant case does not involve products in competition with

each other, much less cheap copies or knockoffs.                     The court

therefore       finds   this   factor        irrelevant   to   its   trademark

infringement analysis and does not count it in favor of either

party.    See BNC BanCorp v. BNCCORP, INC., No. 1:15-cv-793, 2016 WL

3365428, at *6 (M.D.N.C. June 16, 2016) (declining to consider the

eighth factor in a case not involving cheap copies or knockoffs);

see also Anheuser-Busch, 962 F.2d at 320 (“[N]ot all of the factors

. . . [are] always relevant in any given case.”).

            9.     Sophistication of the Consuming Public

     “Barring an unusual case, buyer sophistication will only be

a key factor when the relevant market is not the public at-large.”

Sara Lee, 81 F.3d at 467.           Here, the parties do not appear to

allege or argue that consumers of glass laminates or pest control

services are part of an especially sophisticated or otherwise niche

market.    The court similarly finds this factor irrelevant and does

not count it in favor of either party.              See BNC BanCorp, 2016 WL

                                        27
3365428, at *6 (declining to consider the ninth factor in a case

not involving a specialty market).

                           *          *             *

       In sum, Plaintiff has plausibly alleged — at varying levels

of strength — facts lending at least some support to five of the

relevant seven likelihood of confusion factors.              As a result, “the

court is unable to conclude that the circumstances of the instant

case fall within th[e] category” of those “unusual cases in which

it   is    clear   from   the   complaint”   that       Plaintiff’s   trademark

infringement and unfair competition claims should be dismissed.

Hokie Real Estate, 2011 WL 926862, at *8 (internal quotation marks

omitted); see also Synergistic Int’l, LLC v. Korman, 470 F.3d 162,

171 (4th Cir. 2006) (“[T]here is no need for each factor to support

[the      plaintiff’s]    position   on    the   likelihood     of    confusion

issue.”).      Plaintiff’s claims — hinging as they do on what the

Fourth Circuit has “consistently held” to be “an inherently factual

determination,” Adventis, Inc. v. Consol. Prop. Holdings, Inc.,

124 F. App’x 169, 171 n.3 (4th Cir. 2005) (citing Anheuser-Busch,

962 F.2d at 318) — are not so implausibly pleaded that they should

be dismissed without allowing Plaintiff a chance to prove the

relevant facts.       See Hokie Real Estate, 2011 WL 926862, at *8

(“While [the plaintiff] may not ultimately prevail on this issue,

the court is convinced that [the plaintiff] is entitled to offer

evidence to support [its claim].” (third alteration in original)

                                      28
(internal quotation marks omitted)).

      C.     Counts Five and Six

      Defendants also move to dismiss Counts Five and Six of the

amended complaint, which seek “an accounting” and “cancellation of

[Defendants’] Registration,” respectively.             (Doc. 13 ¶¶ 93–98.)

Defendants     contend   that   these     are    remedies    for   trademark

infringement and fail to state free-standing claims for relief.

Plaintiff has not responded to this contention.             The court agrees

with Defendants.      See Microsoft Corp. v. #9 Software, Inc., No.

405CV106, 2005 WL 3447965, at *5 (E.D. Va. Dec. 15, 2005) (“[A]n

accounting may serve as a remedy under [the Lanham Act], but not

a separate cause of action.”); Protect-A-Car Wash Sys., Inc. v.

Car Wash Partners, Inc., 276 F. Supp. 3d 439, 456 (D. Md. 2017)

(finding that cancellation of a registration is “a remedy for

trademark    infringement   rather    than      an   independent   basis   for

federal jurisdiction” (quoting Airs Aromatics, LLC v. Opinion

Victoria’s Secret Stores Brand Mgmt., Inc., 744 F.3d 595, 599 (9th

Cir. 2014))).      Therefore, Counts Five and Six will be dismissed,

and to the extent Plaintiff requests those same remedies in the

prayer for relief (Doc. 13 at 26–27), those requests will be

treated along with Plaintiff’s other requested remedies at the

appropriate stage in the litigation.

II.   CONCLUSION

      For the reasons stated, therefore,

                                     29
     IT IS ORDERED that Defendants’ motion to dismiss (Doc. 16) is

GRANTED IN PART AND DENIED IN PART as follows: Counts Five and Six

of Plaintiff’s amended complaint (Doc. 13), to the extent they

purport to maintain a cause of action for an accounting and

cancellation of registration, respectively, are DISMISSED as such,

provided that to the extent Plaintiff requests those same remedies

in the prayer for relief, those requests will be treated along

with Plaintiff’s other requested remedies at the appropriate stage

of the litigation; otherwise, the motion to dismiss is DENIED.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

October 23, 2018




                               30
